Citation Nr: 9928962	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  96-47 191	)	DATE
	)
	)
                                
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The veteran had verified service from September 1953 to 
January 1959, and from August 1969 to March 1975.  He also 
had a period of unverified service from January 1960 to 
January 1969.  The veteran expired in April 1993.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which determined that new and material 
evidence had not been presented to reopen the previously 
denied claim for service connection for the cause of the 
veteran's death.  In August 1996, the appellant filed a 
notice of disagreement with this adverse determination.  A 
statement of the case was issued in September 1996.  The 
appellant filed a substantive appeal with this matter in 
October 1996.

In April 1999, the Board remanded this case to the RO for 
further development.  In particular, it was noted that a 
preliminary review of the record disclosed that the notice of 
the September 1994 rating decision (which denied the 
appellant's original claim seeking entitlement to service 
connection for the cause of the veteran's death) was 
forwarded to the appellant, but that the notification did not 
include information pertinent to the appellant's right to 
initiate an appeal of that adverse determination.  See 
38 U.S.C.A. § 5104 (West 1991); 38 C.F.R. § 3.103(b)(1), (f) 
(1998).  As a consequence, the Board concluded that de novo 
review of this matter was warranted in order to remedy this 
procedural deficiency.  Accordingly, the issue currently on 
appeal is properly phrased as listed on the cover page of 
this decision.

The requested development having been completed, the case is 
once again before the Board for appellate review.

FINDINGS OF FACT

1.  The veteran expired in April 1993; the immediate cause of 
death was hypoglycemic shock, due to or as a consequence of 
coronary disease.

2.  At the time of his death, the veteran was assigned a 
combined zero percent (noncompensable) evaluation for his 
service-connected otitis externa, and bilateral neurosensory 
hearing loss.

3.  A disability manifested by hypoglycemia and a 
cardiovascular disorder, including coronary artery disease, 
were not present during service or within one year after the 
veteran's separation from service.

4.  There is no competent medical evidence of a causal nexus 
between the veteran's cause of death and an injury or disease 
incurred in service or aggravated coincident therewith.


CONCLUSION OF LAW

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records do not contain a 
diagnosis of any cardiovascular disorder or a disability 
manifested by hypoglycemia.  

VA records reflect that the veteran was hospitalized at a VA 
medical facility in June 1969.  The medical report indicated 
that when the veteran attempted to reenlist in April 1969, he 
was advised that he was hypertensive, and had moderate 
proteinuria.  However, these conditions were not shown on 
discharge examination in January 1969.  The veteran presented 
for evaluation to determine whether such impairment was 
clinically extant and, if so, to receive treatment.  Clinical 
findings on physical examination were negative.  Funduscopic 
examination of the eyes showed no hypertensive retinopathy.  
X-ray studies of the chest and electrocardiogram (EKG) did 
not reveal evidence of cardiac hypertrophy resulting from 
hypertension.  It was noted that blood pressure readings 
recorded during this period of hospitalization were not 
indicative of hypertension.  Proteinuria was observed in 
conjunction with urinalysis.  The final diagnosis was 
proteinuria, etiology undetermined.  The hospital report 
noted that the veteran would be scheduled for a lumbar 
puncture to complete the renal workup.

A review of the record reflects that in July 1969, the 
veteran filed an original claim seeking, among other things, 
service connection for hypertensive vascular disease.  
However, this claim for compensation benefits was withdrawn 
due to the veteran's reenlistment into military service.

During his next period of service, medical records report 
that the veteran was seen for a three day history of fever in 
August 1971, with associated headache, joint pain and 
malaise.  Physical examination was essentially normal, except 
that the veteran had a recorded temperature of 100.4 degrees.  
Evaluation of the heart revealed regular rate and rhythm, 
without evidence of murmurs.  A clinical impression of fever 
of unknown origin was indicated. 

On separation examination in November 1974, the veteran's 
heart, vascular system, and endocrine systems were evaluated 
as normal.  An EKG conducted in conjunction with this 
examination yielded normal results.

The veteran underwent VA examination in May 1975.  Physical 
examination of the cardiovascular system revealed good heart 
sounds.  There was a regular sinus rhythm.  The heart rate 
was 76 beats per minute.  There were no audible murmurs.  The 
pulmonary veins were evaluated as normal.  A blood pressure 
reading of 132/100 was recorded.  A cardiovascular disorder, 
including hypertension, was not diagnosed.

A report of examination, dated in March 1980, indicated a 
clinical assessment of diabetes mellitus and tension 
headaches.  A May 1980 VA examination report indicated that 
the veteran related subjective complaints of diabetes 
mellitus, and tension headaches.

Private medical records, dated from February 1980 to May 
1990, indicate that in September 1986, the appellant was 
evaluated with diabetes mellitus and high blood pressure.  A 
blood pressure reading of 160/80 was recorded.  The veteran 
was noted to weigh 195 pounds.  During a March 1987 
evaluation, the veteran was evaluated with a blood pressure 
120/80.  His weight was 197 pounds.  The clinical assessment 
of diabetes mellitus and high blood pressure was continued.  
In June 1987, the veteran's blood pressure was recorded as 
120/80.  His weight was evaluated as 187 pounds.  When 
evaluated in September 1987, the veteran's blood pressure was 
recorded as 122/80.  Weight was evaluated at 188 pounds.  A 
May 1988 clinical report indicated that there was no sign of 
infarct, arrhythmia, or block present on EKG.  During a May 
1989 clinical evaluation, a blood pressure reading of 120/80 
was noted.  By September 1989, the veteran's weight was 202 
pounds.  A blood pressure reading of 130/80 was recorded.  He 
was evaluated with high blood pressure.  In October 1989, the 
veteran was evaluated with a blood pressure reading of 120/80 
during a clinical visit.

During a November 1989 clinical visit, the veteran had a 
170/105 blood pressure reading.  His weight was 203 pounds.  
Clinical findings noted on examination showed a blood 
pressure reading of 120/82, with the veteran's weight 
evaluated as 196 pounds.  The clinical assessment was high 
blood pressure, better.  A November 1989 EKG revealed a left 
axis deviation with left anterior hemiblock and occasional 
ventricular premature beat.   When seen in December 1989, the 
veteran was evaluated with a 120/80 blood pressure reading.  
A blood pressure reading of 130/80 was recorded during a 
March 1990 evaluation.

VA outpatient treatment records, dated from June 1991 to 
March 1993, were reviewed.  A June 1991 clinical notation 
indicated that the veteran was seen in the nutrition clinic.  
The veteran denied being strict about his diet.  He reported 
that he "gets episodes of hypoglycemia and need sugar."  It 
was noted that the veteran carried candies in his pocket and 
reported taking between six and 10 candies per day.  His 
weight was noted to be 181 pounds, reflecting a weight loss 
of five pounds.  It was noted that the veteran's 
comprehension of his diet was good.  The veteran was seen in 
July 1991.  The clinical report indicated that the veteran 
reported feeling well.  His cholesterol level was noted as 
212.  His low density lipoprotein was evaluated as 160.  
Fasting blood sugar level was recorded as 101.  A blood 
pressure reading of 130/84 was noted.  His weight was noted 
to be 178 pounds.  The veteran was advised to continue with 
his diet and weight loss, and to take prescribed medications.

When seen in the nutrition clinic in August 1991, the veteran 
reported that he was not eating three meals daily.  He 
complained of getting shaky in the evening, almost on a daily 
basis, which subsided with a sweet treat.  It was noted that 
the veteran reported taking his diabetes medication twice 
daily, at any time of the day.  On evaluation, his weight was 
evaluated as 178 pounds, and his cholesterol was 212.  
Fasting blood work was evaluated as 150.  The clinical report 
indicated that the veteran was instructed on diabetes diet, 
and decreasing his cholesterol.  It was noted that the 
veteran stated "I'd rather die than to leave sweets."  The 
veteran was advised to eat three meals daily, and to avoid 
sugars and fat to better control his blood sugar.  During a 
January 1992 clinical visit, the veteran's weight was 
evaluated as 181 pounds.  A blood pressure reading of 129/83 
was recorded.  The veteran reported that he felt fine.  
Cholesterol was evaluated as 217.  High density lipoprotein 
was 35, and low density was evaluated as 163.  Fasting blood 
sugar level was 122.  Another clinical entry, dated in 
January 1992, indicated that the veteran requested to be 
discharged from the nutrition clinic.  It was noted that the 
veteran believed he understood his meal plan.  His weight was 
assessed as 181 pounds, with a 217 cholesterol level, and 163 
level for low protein.  The veteran was discharged from the 
nutrition clinic, but was to return to the clinic as needed.  

By March 1992, the veteran was noted to be 183 pounds.  A 
blood pressure reading of 124/80 was recorded.  A June 1992 
clinical report indicated that the veteran's weight was 
evaluated as 183 pounds.  A blood pressure evaluation of 
131/85 was indicated.  The veteran was next seen in July 
1992, at which time he was evaluated to be 182 pounds.  His 
blood pressure was evaluated as 139/93.  During an October 
1992 clinical visit, the veteran's blood pressure was 
recorded as 130/79.  He was noted to be 179 pounds.  The 
veteran reported that he felt well, but was experiencing 
slight tension associated with the purchase of a house.  A 
January 1993 clinical report indicated that the appellant was 
evaluated as 182 pounds, with a blood pressure reading of 
120/80.  His blood sugar level was 92.

The record discloses that the veteran expired in April 1993.  
At the time of the veteran's death, service connection was in 
effect for otitis externa and for bilateral neurosensory 
hearing loss, each evaluated as noncompensable.

The death certificate reports the immediate cause of death as 
hypoglycemic shock, with coronary disease noted to be an 
underlying cause of the immediate cause of death.  The 
duration between the onset of these conditions and the 
veteran's death was not indicated.  The death certificate 
indicated that the veteran was pronounced dead upon arrival 
at the hospital.  It was noted that an autopsy was performed, 
and that the results of this examination were available for 
review prior to completion of the death certificate. 

The April 1993 autopsy report indicated that the veteran 
appeared to be well developed and nourished.  He weighed 228 
pounds.  Physical evaluation showed the conjunctivae were 
congested.  A right inguinal hernia was also detected.  On 
evaluation of the cardiovascular system, the examiner noted 
that there were no focal lesions detected.  The right 
ventricle measured 4 millimeters in thickness, and the left 
ventricle measured 13 millimeters in thickness.  All of the 
valves were noted to be in normal position, and showed no 
stenosis or insufficiency.  The coronary arteries showed a 
normal origin and distribution.  There was marked thickening 
and hardening of the wall of the coronary arteries with 
severe narrowing of the lumen.  The major blood vessels were 
noted to show a normal origin and distribution.  There were 
no anomalies of the inferior vena cava or portal venous 
system.  Examination of the heart revealed focal interstitial 
fibrosis with Anitshknow myocytes.  There were no 
inflammatory changes detected.  The endocardium and 
pericardium were unremarkable.  The report noted final 
pathological diagnoses of hypoglycemia, severe; generalized 
arteriosclerosis; coronary arteriosclerosis, severe; and 
cardioangiosclerosis, moderate.


Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1998). 

The threshold question in all cases is whether the appellant 
has presented a well- grounded claim pursuant to 38 U.S.C.A. 
§ 5107(a).  Moreover, in a claim for service connection for 
the cause of the veteran's death, a well grounded claim 
requires (1) a death certificate or equivalent medical 
evidence showing the cause of death; (2) medical evidence 
that the disability causing or contributing to death was 
incurred in or aggravated by military service; and (3) there 
is medical evidence of a nexus or causal relationship between 
the inservice incurrence or aggravation and the disability 
causing or contributing to death.  See Ramey v. Brown, 9 Vet. 
App. 40, 46 (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995)).

There must be more than a mere allegation; the claim must be 
accompanied by evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992); Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  Where the issue is factual in 
nature, e.g., whether an incident occurred during service or 
whether a clinical symptom is present, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim.  See Cartwright v. Derwinski, 2 Vet. 
App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);  see also Tirpak v. Derwinski, supra. 
(speculative medical statements would not render a claim 
well-grounded). 

The appellant asserts that the veteran's service-connected 
disabilities or symptoms present during his periods of 
service contributed to his cardiovascular and hypoglycemic 
conditions which were the underlying causes of the his death.  
This lay assertion concerns the etiology of the condition or 
conditions which caused the veteran's death.  It is not 
testimony about the symptoms or features that the veteran 
exhibited prior to his death, and thus must be excluded as 
incompetent testimony.  See Layno v. Brown, 6 Vet. App. 465, 
470-71 (1994); cf. Falzone v. Brown, 8 Vet. App. 398, 404 
(1995).  The appellant's assertions address medical causation 
and, as such, are not competent.  See Layno, supra.  These 
assertions do not constitute competent evidence to the effect 
that the veteran's service-connected disabilities or symptoms 
present during service caused any cardiovascular condition, 
or that the service-connected disabilities made any existing 
cardiovascular or hypoglycemic pathology more severe and, 
thus, contributed to his death.  "Just as the BVA must point 
to a medical basis other than its own unsubstantiated 
opinion, ...[the] appellant cannot meet [her] initial burden 
by relying upon [her] own ... opinions as to medical 
matters."  Grottveit v. Brown, supra.

In this case, the appellant has insistently maintained that 
the veteran suffered from recurrent fever and chest pain that 
were related to his hypertensive condition.  The Board finds 
it very significant that on his original claim filed in July 
1969 proximate to these events, the veteran sought service 
connection for cardiovascular disability.  There was no 
reference to symptoms of recurrent fevers, or disability 
premised upon such symptomatology.  This claim, however, was 
withdrawn when the veteran reenlisted.  Notably, a June 1969 
medical report indicated that the veteran's reenlistment was 
predicated upon findings noted during clinical evaluation and 
assessment that determined that cardiovascular impairment was 
not clinically extant.  The record shows physical examination 
and diagnostic evaluation to be negative for any clinically 
significant findings of cardiovascular pathology.  The 
evidence further demonstrates that it was not until years 
after his release from service that the veteran was evaluated 
with elevated blood pressure readings, diagnosed as high 
blood pressure.  Thus, the subsequent non-documentary 
evidence introduced decades later by way of the appellant's 
recollection of the veteran's in service symptomatology is 
inconsistent with the contemporaneous service medical 
records.

After having carefully and thoroughly reviewed the veteran's 
entire medical history, particularly the circumstances 
surrounding his death, the Board is unable to identify any 
relationship between the veteran's service-connected 
disabilities and his death, which was due to hypoglycemic 
shock and related cardiovascular pathology.  The record 
indicates that the veteran was initially diagnosed with 
diabetes mellitus in 1980, and with a cardiovascular 
condition in 1986.  Further, there were no findings of 
cardiovascular or hypoglycemic pathology noted on examination 
in 1969.  Further, the Board has noted that neither the death 
certificate nor the autopsy report draws any connection 
between the veteran's service-connected disabilities and his 
cause of death.  In fact, none of the medical data in the 
claims folder related the veteran's cardiovascular or 
hypoglycemic pathology to his service-connected disabilities 
or his periods of service.

The question of "cause of death" is necessarily a question 
of medical causation. The Board is of course cognizant of the 
contentions advanced by the appellant to the effect that the 
service-connected disabilities or symptoms present during 
service materially contributed to the veteran's death.  These 
contentions, however, are not supported by the evidence of 
record, nor has she offered any medical authorization in 
support of her allegation in that regard.  As the appellant 
is a layman, her contentions are not probative as she is not 
competent to provide an opinion on medical causation.  See 
King v. Brown, 5 Vet. App. 19, 21 (1993); Tirpak, supra.  The 
opinion of qualified medical personnel is required to 
establish medical causation.  See Grottveit, supra.

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to service connection for the cause of the veteran's death; 
the appeal must be denied.  No duty to assist the appellant 
in this claim has arisen.  See Morton v. West, 12 Vet. 
App. 477 (1999) (per curiam).

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her 
application for a claim for benefits.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

